Exhibit 10.1.17
NON-QUALIFIED STOCK OPTION AGREEMENT
(Employee Participant — Effective for Grants Made After May 1, 2008)
THIS AGREEMENT, entered into as of the Grant Date (as defined in Section 1), by
and between the Participant and Harris Interactive Inc. (the “Company”);
WITNESSETH THAT:
WHEREAS, the Company maintains the Harris Interactive Inc. Long-Term Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Non-Qualified Stock Option Award under
the Plan;
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 1:
     (a) The “Participant” is __________________________.
     (b) The “Grant Date” is __________.
     (c) The number of “Covered Shares” shall be _________ shares of Stock.
     (d) The “Exercise Price” is $_____ per share.
Other terms used herein are defined in Section 9 and elsewhere in this
Agreement. Except where the context clearly implies or indicates the contrary, a
word, term, or phrase used in the Plan is similarly used in this Agreement.
2. Award and Exercise Price. The Participant is hereby granted an option (the
“Option”) to purchase the number of Covered Shares of Stock at the Exercise
Price per share as set forth in Section 1. The Option is not intended to qualify
as an “Incentive Stock Option”, as defined in the Plan and in Section 422(b) of
the Code.
3. Date of Exercise.

  (a)   The Option shall become exercisable (shall vest) with respect to:

     (i) ___________ of the Covered Shares as of the date on which Target I
(described below) is met;
     (ii) ___________ of the Covered Shares as of the date on which Target II
(described below) is met;

 



--------------------------------------------------------------------------------



 



     (iii) ___________ of the Covered Shares as of the date on which Target III
(described below) is met;
     (iv) ___________ of the Covered Shares as of the date on which Target IV
(described below) is met; and
     (v) ___________ of the Covered Shares as of the date on which Target V
(described below) is met;
provided, however, in each case, to the extent that the Option has not become
exercisable (vested) on or before the Participant’s Date of Termination for any
reason, such Option shall no longer vest and become exercisable in accordance
with the foregoing schedule (the “Original Vesting Schedule”) as of any date
subsequent to the Participant’s Date of Termination. Exercisability
(vesting) under the Original Vesting Schedule is cumulative, and after the
Option becomes exercisable under the Original Vesting Schedule with respect to
any portion of the Covered Shares, it shall continue to be exercisable with
respect to that portion, and only that portion, of the Covered Shares until the
Expiration Date (described in Section 4 below), subject, however, to
Section 4.15 of the Plan. For the avoidance of doubt, achievement of a higher
target includes within it achievement of all lower targets to the extent not
previously achieved.
     (b) Notwithstanding the provisions of Section 3(a), the Option shall become
fully vested and immediately exercisable with respect to all of the Covered
Shares (whether or not previously vested) upon the occurrence of a Change in
Control if the Participant’s Date of Termination does not occur before such date
and a Complying Assumption does not occur in connection with the Change in
Control. If a Complying Assumption occurs in connection with the Change in
Control, then the Option shall become immediately exercisable (vest) with
respect to all of the Covered Shares (whether or not previously vested) if the
Participant’s Date of Termination occurs upon or in the one-year period
immediately following the occurrence of the Change in Control unless such Date
of Termination is due to termination of Participant by the Company for Cause or
Participant’s voluntary termination of his or her employment without Good
Reason. In order for a Complying Assumption to be effective, any Covered Shares
that have not vested under Section 3(a) as of the occurrence of the Change in
Control (the “Remaining Covered Shares”) shall become excisable (shall vest) in
accordance with the following schedule (the “New Vesting Schedule”) and the
Original Vesting Schedule shall thereafter be of no further force or effect:
     (i) 1/4th of the Remaining Covered Shares as of the later of (A) __________
or (B) the occurrence of the Change in Control; and
     (ii) 1/48th of the Remaining Covered Shares as of the end of each calendar
month beginning in _________ and ending in _________; provided, however, to the
extent that the Change in Control occurs subsequent to any such calendar month,
then the Remaining Covered Shares that would have vested during such prior
calendar month(s) shall become excisable (shall vest) upon the occurrence of the
Change in Control,
provided, however, in each case, to the extent that the Option has not become
exercisable (vested) on or before the Participant’s Date of Termination for any
reason, such Option shall no longer vest

 



--------------------------------------------------------------------------------



 



and become exercisable in accordance with the New Vesting Schedule as of any
date subsequent to the Participant’s Date of Termination except as provided in
this Section 3(b). Exercisability (vesting) under the New Vesting Schedule is
cumulative, and after the Option becomes exercisable under the New Vesting
Schedule with respect to any portion of the Remaining Covered Shares, it shall
continue to be exercisable with respect to that portion, and only that portion,
of the Remaining Covered Shares until the Expiration Date, subject, however, to
Section 4.15 of the Plan.
     (c) Target I shall be achieved if either (i) the Company has had an average
closing price for its Stock, as reported by NASDAQ, during a thirty
(30) consecutive trading day period commencing on or after the Grant Date
(excluding from such period, any trading day in which the total trading volume
of the Stock, as reported by NASDAQ, is less than 10,000) of at least $2.00, or
(ii) the Company has achieved EBITDA Target A. Target II shall be achieved if
either (i) the Company has had an average closing price for its Stock, as
reported by NASDAQ, during a thirty (30) consecutive trading day period
commencing on or after the Grant Date (excluding from such period, any trading
day in which the total trading volume of the Stock, as reported by NASDAQ, is
less than 10,000) of at least $2.50, or (ii) the Company has achieved EBITDA
Target B. Target III shall be achieved if either (i) the Company has had an
average closing price for its Stock, as reported by NASDAQ, during a thirty
(30) consecutive trading day period commencing on or after the Grant Date
(excluding from such period, any trading day in which the total trading volume
of the Stock, as reported by NASDAQ, is less than 10,000) of at least $3.00, or
(ii) the Company has achieved EBITDA Target C. Target IV shall be achieved if
either (i) the Company has had an average closing price for its Stock, as
reported by NASDAQ, during a thirty (30) consecutive trading day period
commencing on or after the Grant Date (excluding from such period, any trading
day in which the total trading volume of the Stock, as reported by NASDAQ, is
less than 10,000) of at least $3.50, or (ii) the Company has achieved EBITDA
Target D. Target V shall be achieved if either (i) the Company has had an
average closing price for its Stock, as reported by NASDAQ, during a thirty (30)
consecutive trading day period commencing on or after the Grant Date (excluding
from such period, any trading day in which the total trading volume of the
Stock, as reported by NASDAQ, is less than 10,000) of at least $4.00, or
(ii) the Company has achieved EBITDA Target E.
     (d) EBITDA Targets shall be equitably adjusted in the good faith discretion
of the Committee to compensate for the effect of changes in accounting
principles and material acquisitions and dispositions.
     (e) In the event that the Company is required to prepare an accounting
restatement due to material non-compliance of the Company with any financial
reporting requirement under the securities laws (“Restatement”), for any reason
including without limitation as a result of fraud, negligence, or intentional
misconduct, whether by Participant or any other person(s), Participant shall
reimburse the Company for the amount of the proceeds of sale by Participant of
any Covered Shares (“Excess Payment”), the vesting of which was determined in
whole or in part upon meeting or exceeding EBITDA Targets for the period(s)
covered by the Restatement, that would not have been met based upon the
financial results as restated, and any such award held by Participant that has
vested but remains unsold shall be forfeited. In the event that any Restatement
related to the Company’s financial statements changes the EBITDA for such year,
the EBITDA Targets shall be equitably adjusted to account for the change in such
base year, it being the intention that each successive EBITDA Target shall be
20% greater than the adjusted base year and/or prior EBITDA Target, as the case
may be. The

 



--------------------------------------------------------------------------------



 



portion of any Excess Payment retained by Participant net after taxes shall be
repaid within ninety (90) days after the Executive has been notified of a Board
determination described below, and the remainder of such Excess Payment, if any,
shall be repaid within thirty (30) days of the date on which the Executive is
entitled to receive the benefit of a refund claim. Participant shall have no
reimbursement obligation under this subsection unless the Board of Directors of
the Company has considered the matter in a meeting (which may be telephonic) at
which Participant (with counsel) is given the opportunity to appear and discuss
the matter, and in its good faith discretion has made a determination that
reimbursement is appropriate under the circumstances. The rights under this
Agreement are in addition to, and do not replace, the rights of the Company
under Section 304 of the Sarbanes-Oxley Act.
4. Expiration. The Option, to the extent not theretofore exercised, shall not be
exercisable on or after the Expiration Date. The “Expiration Date” shall be the
earliest to occur of:
     (a) the ten-year anniversary of the Grant Date;
     (b) the one-year anniversary of such Date of Termination if the
Participant’s Date of Termination occurs by reason of Disability or death;
     (c) sixty (60) days after the Date of Termination if the Participant’s Date
of Termination occurs for reasons other than death or Disability; and
     (d) the date of any breach by Participant of his or her obligations under
Section 8 of this Agreement.
In the event of the Participant’s death while in the employ of the Company, the
Participant’s executors or administrators (or the person or persons to whom the
Participant’s rights under the Option shall have passed by the Participant’s
will or by the laws of descent and distribution) may exercise, any unexercised
portion of the Option to the extent such exercise is otherwise permitted by this
Agreement.
Any Option exercised subsequent to the Participant’s Date of Termination as
permitted hereunder shall be exercisable only to the extent vested at the time
of the Participant’s Date of Termination, regardless of the reason for the
termination, and no extension of time beyond the Participant’s Date of
Termination shall permit exercise beyond the date such Option would otherwise
expire if no termination had occurred.
5. Method of Option Exercise. The Option may be exercised in whole or in part by
filing a written notice with, and which must be received by, the Secretary of
the Company at its corporate headquarters prior to the Expiration Date. Such
notice shall (a) specify the number of shares of Stock which the Participant
elects to purchase; provided, however, that not less than one hundred
(100) shares of Stock may be purchased at any one time unless the number
purchased is the total number of shares available for purchase at that time
under the Option, and (b) be accompanied by payment of the Exercise Price for
such shares of Stock indicated by the Participant’s election. Payment shall be
by cash or by check payable to the Company, or, at the discretion of the
Committee at any time: (a) all or a portion of the Exercise Price may be paid by
the Participant by

 



--------------------------------------------------------------------------------



 



delivery of shares of Stock acceptable to the Committee (including, if the
Committee so approves, the withholding of shares otherwise issuable upon
exercise of the Option) and having an aggregate Fair Market Value (valued as of
the date of exercise) that is equal to the amount of cash that would otherwise
be required; and (b) the Participant may pay the Exercise Price by authorizing a
third party to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any tax
withholding resulting from such exercise.
6. Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes. At the election of the Participant, and
subject to such rules as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Stock which the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan.
7. Transferability. The Option is not transferable other than as designated by
the Participant by will or by the laws of descent and distribution, and during
the Participant’s life, may be exercised only by the Participant or the
Participant’s legal guardian or legal representative. However, the Participant,
with the approval of the Committee, may transfer the Option for no consideration
to or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Committee may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer. The foregoing right
to transfer Option shall apply to the right to consent to amendments to this
Agreement and, in the discretion of the Committee, shall also apply to the right
to transfer ancillary rights associated with the Option. The term “Immediate
Family” shall mean the Participant’s spouse, parents, children, stepchildren,
adoptive relationships, sisters, brothers and grandchildren (and, for this
purpose, shall also include the Participant).
8. Non-Competition; Non-Solicitation.
     (a) Consideration for this Section. Participant acknowledges and agrees
that:
     (i) the benefits afforded by this Agreement are discretionary and over and
above the ordinary employment compensation provided by the Company to
Participant, and in making its decision to offer Participant the benefits
afforded by this Agreement the Company relied upon and was induced by the
covenants made by Participant in this section,
     (ii) in accepting the grant evidenced by this Agreement Participant is
receiving an asset of significant value, which is adequate consideration for the
restrictions imposed by this Agreement,
     (iii) Participant’s position with the Company places Participant in a
position of confidence and trust with the clients and employees of the Company,
     (iv) the Company’s business is carried on throughout the world and
accordingly, it is reasonable that the restrictive covenants set forth below are
not limited by specific geographic area,

 



--------------------------------------------------------------------------------



 



     (v) the course of Participant’s employment with the Company necessarily
requires the disclosure of confidential information and trade secrets related to
the Company’s relationships with clients (such as, without limitation, pricing
information, marketing plans, budgets, designs, methodologies, products, client
preferences and policies, and identity of appropriate personnel of clients with
sufficient authority to influence a shift in suppliers) as well as other
confidential and proprietary information, (such as databases, methodologies, and
technologies),
     (vi) Participant’s employment affords Participant the opportunity to
develop a personal acquaintanceship and relationship with the Company’s
employees and clients, which in some cases may constitute the Company’s primary
or only contact with such employees and clients, and to develop a knowledge of
those client’s and employee’s affairs and requirements,
     (vii) the Company’s relationships with its established clientele and
employees are placed in Participant’s hands in confidence and trust, and
     (viii) it is reasonable and necessary for the protection of the goodwill
and business of the Company that Participant make the covenants contained in
this Agreement.
     (b) Restricted Activity.
     (i) Participant agrees that during the term of Participant’s employment,
Participant shall not, directly or indirectly, as a director, officer, employee,
agent, partner or equity owner of any entity (except as owner of less than 4.9%
of the shares of the publicly traded stock of a corporation which Participant
does not have in fact the power to control or direct), or in any other manner
directly or indirectly engage in any activity or business competitive in any
manner with the activities or business of the Company.
     (ii) For a period of one year after Participant’s Date of Termination, with
respect to any services, products, or business pursuits competitive with those
of the Company, Participant shall not, directly or indirectly, whether as a
director, officer, employee, consultant, agent, partner, equity owner of any
entity (except as owner of less than 4.9% of the shares of the publicly traded
stock of a corporation which Participant does not have in fact the power to
control or direct), participant, proprietor, manager, operator, independent
contractor, representative, advisor, trustee, or otherwise, solicit or otherwise
deal in any way with any of the clients or customers of the Company:
     (A) with whom Participant in the course of employment by the Company
acquired a relationship or had dealings,
     (B) with respect to whom Participant in the course of employment by the
Company was privy to material or proprietary information, or

 



--------------------------------------------------------------------------------



 



     (C) with respect to whom Participant was otherwise involved in the course
of employment by the Company, whether in a supervisory, managerial,
consultative, policy-making, or other capacity involving other Company employees
who had direct dealings with such clients and customers.
Such clients and customers include any client or customer to whom the Company
sold services or products in the two years prior to the Date of Termination, any
prospective client or customer of the Company for whom a proposal was prepared
or to whom any other marketing presentation was made within the year prior to
the Date of Termination, or any prospective client or customer for whom pursuit
was actively planned by the Company within the year prior to the Date of
Termination and in respect of whom the Company has not determined to cease such
pursuit.
     (iii) For a period of one year after the Date of Termination, Participant
shall not (including without limitation on behalf of, for the benefit of, or in
conjunction with or as part of, any other person or entity) directly or
indirectly:
     (A) solicit, assist, discuss with or advise, influence, induce or otherwise
encourage in any way, any employee of Company to terminate such employee’s
relationship with Company for any reason, or assist any person or entity in
doing so,
     (B) employ, assist, engage, or otherwise contract or create any
relationship with, any employee or former employee of Company in any business or
venture of any kind or nature, in the case of a former employee unless such
person shall not have been employed by Company for a period of at least one year
and no solicitation prohibited hereby shall have occurred prior to the end of
such one year period, or
     (C) interfere in any manner with the relationship between any employee and
Company.
     (c) Remedies. Participant acknowledges that the Company’s legal remedies
for a breach of this Section 8 shall be inadequate, and that without limitation
of Company’s rights to any other remedy at law or equity available to it, the
Company (i) shall be entitled to obtain injunctive relief to enforce this
provision, and (ii) shall be entitled to cancel any rights under this Agreement,
and (iii) shall be entitled to recover from the Participant any Stock for which
this option has been exercised, or if such Stock has been transferred or sold,
an amount equal to the value thereof, and such Stock and the proceeds thereof
shall be held in a constructive trust for the purposes of enforcement hereof.
The Company’s rights to enforce this Agreement shall survive any vesting and/or
forfeiture of rights hereunder. If any part of this Section 8 shall be deemed
illegal or unenforceable, this section shall be deemed modified and then
enforced to the greatest extent legally enforceable.
9. Definitions. For purposes of this Agreement, the terms listed below shall be
defined as follows:

 



--------------------------------------------------------------------------------



 



          (a) “Adjusted EBITDA” means for any applicable period (i) the
Company’s EBITDA as publicly reported, plus (ii) stock-based compensation
expense, plus (iii) restructuring charges. After consultation with Participant,
the Committee in its good faith discretion will determine from time to time
whether additional equitable adjustments should be made to Adjusted EBITDA and
EBITDA Targets in connection with non-recurring costs.
          (b) “Cause” means (A) refusal or substantial failure to perform (other
than due to physical or mental disability), or misconduct in the performance of,
the ordinary and customary duties of Participant as reasonably required by the
Company or the successor company, provided that such refusal, failure, or
misconduct has continued after the Company or the surviving or acquiring entity
or successor company (“successor company”) has given Participant five
(5) business days written notice of same, (B) overt and willful disobedience of
orders or directives issued by the Company or successor company that are within
the reasonable scope of Participant’s duties to the Company or successor
company, (C) conviction of or commission of any felony by Participant, whether
or not related to performance of duties under this Agreement, (D) commission of
any other illegal act if committed in connection with the performance of duties
for the Company or successor company if such act could reasonably tend to bring
the Company or successor company into disrepute, or (E) material violation of
the Company’s or successor company’s written rules, regulations or policies of
general application provided that such violation has continued after the Company
or successor company has given Participant five (5) business days written notice
of same.
          (c) A “Complying Assumption” shall occur if in connection with a
Change in Control the surviving or acquiring entity or successor company, or its
respective parent company, assumes, continues, or substitutes for the Option as
provided in Section 4.15 of the Plan and Section 3(b).
          (d) The Participant’s “Date of Termination” shall be the first day
occurring on or after the Grant Date on which the Participant’s employment with
the Company and all Related Companies terminates (irrespective of the reason for
termination and whether such termination is voluntary or involuntary); provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Participant between the Company and a Related Company or between
two Related Companies; and further provided that the Participant’s employment
shall not be considered terminated while the Participant is on a leave of
absence from the Company or a Related Company approved by the Participant’s
employer. If, as a result of a sale or other transaction, the Participant’s
employer ceases to be a Related Company (and the Participant’s employer is or
becomes an entity that is separate from the Company), the occurrence of such
transaction shall be treated as the Participant’s Date of Termination caused by
the Participant being discharged by the employer.
          (e) Except as otherwise provided by the Committee, the Participant
shall be considered to have a “Disability” during the period in which the
Participant is unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition, in
the opinion of a physician selected by the Committee, is expected to have a
duration of not less than one hundred twenty (120) days.

 



--------------------------------------------------------------------------------



 



          (f) “EBITDA Target A” shall be Adjusted EBITDA of $16,000,000 using
any trailing consecutive four fiscal quarters commencing on or after the Grant
Date, subject to adjustment pursuant to Section 3(d).
          (g) “EBITDA Target B” shall be Adjusted EBITDA of $23,000,000 using
any trailing consecutive four fiscal quarters commencing on or after the Grant
Date, subject to adjustment pursuant to Section 3(d).
          (h) “EBITDA Target C” shall be Adjusted EBITDA of $26,000,000 using
any trailing consecutive four fiscal quarters commencing on or after the Grant
Date, subject to adjustment pursuant to Section 3(d).
          (i) “EBITDA Target D” shall be Adjusted EBITDA of $28,000,000 using
any trailing consecutive four fiscal quarters commencing on or after the Grant
Date, subject to adjustment pursuant to Section 3(d).
          (j) “EBITDA Target E” shall be Adjusted EBITDA of $30,000,000 using
any trailing consecutive four fiscal quarters commencing on or after the Grant
Date, subject to adjustment pursuant to Section 3(d).
          (k) “Good Reason” means (i) material breach of the Company’s or
successor company’s obligations to Participant, provided that Participant shall
have given reasonably specific written notice thereof to the Company and/or
successor company, and the Company and/or successor company shall have failed to
remedy the circumstances within ten (10) business days thereafter, (ii) any
decrease in Participant’s base salary as in effect immediately prior to any
Change of Control, or any material decrease in Participant’s benefits if such
modification is not of general applicability to other similarly situated
employees, or (iii) the relocation of Participant’s principal office to a
location more than thirty (30) miles from the location of his/her office
immediately prior to the Change in Control; provided, however, that
Participant’s principal office shall not be deemed to be relocated by virtue of
Participant being required to spend up to ten (10) working days per month on
average in the Company’s or successor company’s, and their respective
affiliate’s, other offices.
10. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person or
entity acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. In the
event of the Participant’s death prior to exercise of this Award, the Award may
be exercised by the estate of the Participant to the extent such exercise is
otherwise permitted by this Agreement. Subject to the terms of the Plan, any
benefits distributable to the Participant under this Agreement that are not paid
at the time of the Participant’s death shall be paid at the time and in the form
determined in accordance with the provisions of this Agreement and the Plan, to
the beneficiary designated by the Participant in writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the designated
beneficiary of the deceased Participant dies before the Participant or before
complete payment of the amounts distributable under this Agreement, the amounts
to be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of

 



--------------------------------------------------------------------------------



 



the last to die of the Participant and the beneficiary. Neither the benefits nor
obligations under this Agreement may be transferred or assigned by Participant
except as otherwise expressly provided herein or in the Plan.
11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement shall be final and
binding.
12. Plan Definitions. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.
13. Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.
THIS AGREEMENT SHALL NOT BE EFFECTIVE UNLESS A COPY SIGNED BY THE PARTICIPANT IS
DELIVERED TO THE COMPANY WITHIN FORTY-FIVE (45) DAYS AFTER THE GRANT DATE.
IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

            Participant
            Name:         Dated:          Harris Interactive Inc.
      By:           Its:             

 